Exhibit 10.18

 

Execution Copy

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

NOVATION AGREEMENT

 

dated as of April 23, 2012  among:

 

CITIBANK, N.A. (the “Remaining Party”),
SANDRIDGE ENERGY, INC. (the “Transferor”)

 

AND

 

 

SANDRIDGE MISSISSIPPIAN TRUST II (the “Transferee”).

 

The Transferor and the Remaining Party have entered into one or more
Transactions as identified in the attached Annex A-2 (each an “Old
Transaction”), each evidenced by a Confirmation (an “Old Confirmation”) attached
hereto subject to an ISDA Master Agreement dated as of October 1, 2011 (the “Old
Agreement”).

 

The Remaining Party and the Transferee have entered into an ISDA Master
Agreement dated as of April 23, 2012 (the “New Agreement”).

 

With effect from and including April 1, 2012 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of the Old
Transactions insofar as they cover the volumes identified in the attached Annex
A-1 (the “Transferred Volumes”), with the effect that the Remaining Party and
the Transferee enter into new transactions (each a “New Transaction”) between
them and otherwise having economic terms identical to those of the Old
Transactions to the extent of the Transferred Volumes, as more particularly
described below.  The daily Notional Quantity for each New Transaction shall
bear the same relationship to the total Notional Quantity as the daily Notional
Quantity of the related Old Transaction bears to the total Notional Quantity of
the Old Transaction.

 

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.

 

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions, only with respect to
the Transferred Volumes.

 

Accordingly, the parties agree as follows: —

 

1.              Definitions.

 

Terms defined in the ISDA Master Agreement as published in 2002 by the
International Swaps and Derivatives Association, Inc., (the “2002 ISDA Master
Agreement”) are used herein as so defined, unless otherwise provided herein.

 

2.              Transfer, Release, Discharge and Undertakings.

 

With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties) and limited, in each
case, to the extent they relate to the Transferred Volumes:

 

--------------------------------------------------------------------------------


 

(a)                                    the Remaining Party and the Transferor
are each released and discharged from further obligations to each other with
respect to the Old Transactions (insofar as they relate to the Transferred
Volumes) and their respective rights against each other thereunder are
cancelled, provided that such release and discharge shall not affect any rights,
liabilities or obligations of the parties existing on or prior to the Novation
Date and remaining unpaid or unperformed on the Novation Date, and all such
payments and obligations shall be paid or performed by the Remaining Party or
the Transferor in accordance with the terms of the Old Transaction;

 

(b)                                       in respect of the New Transactions,
the Remaining Party and the Transferee each undertake liabilities and
obligations towards the other and acquire rights against each other identical to
those liabilities, obligations and rights corresponding to each Old Transaction
insofar as they relate to the Transferred Volumes (and, for the avoidance of
doubt, as if the Transferee were the Transferor and with the Remaining Party
remaining the Remaining Party, save for any rights, liabilities or obligations
with respect to payments or other obligations due and payable or due to be
performed between the Remaining Party and the Transferor on or prior to the
Novation Date); and

 

(c)                                        each New Transaction shall be
governed by and form part of the New Agreement and the relevant Old Confirmation
(which, in conjunction and as deemed modified consistent with this Novation
Agreement to include only the Transferred Volumes, shall be deemed to be a
Confirmation between the Remaining Party and the Transferee), and the offices of
the Remaining Party and the Transferee for purposes of each New Transaction
shall be the New York office and Austin, Texas office, respectively.  The Old
Confirmations shall be deemed modified consistent with this Novation Agreement
to exclude the Transferred Volumes.

 

3.              Representations and Warranties.

 

(a)                                       On the date of this Novation Agreement
and on the Novation Date:

 

(i)

Each of the parties makes to each of the other parties those representations and
warranties set forth in Section 3(a) of the 2002 ISDA Master Agreement with
references in such Section to “this Agreement” or “any Credit Support Document”
being deemed references to this Novation Agreement alone.

 

 

(ii)

The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 2002 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

 

(iii)

Each of the Transferor and the Remaining Party represents and warrants to each
other and to the Transferee that:

 

(A)                     it has made no prior transfer (whether by way of
security or otherwise) of the Old Agreement or any interest or obligation in or
under the Old Agreement or in respect of the Old Transactions; and

 

(B)                     as of the Novation Date, all obligations of the
Transferor and the Remaining Party under the Old Transactions required to be
performed on or before the Novation Date have been fulfilled.

 

(b)                                    The Transferor makes no representation or
warranty and does not assume any responsibility with respect to the legality,
validity, effectiveness, adequacy or enforceability of any New Transaction or
the New Agreement or any documents relating thereto and assumes no
responsibility for the condition, financial or otherwise, of the Remaining
Party, the Transferee or any other person or for the performance and observance
by the Remaining Party, the Transferee or any other person of any of its
obligations under any New Transaction or the New Agreement or any document
relating

 

2

--------------------------------------------------------------------------------


 

thereto and any and all such conditions and warranties, whether express or
implied by law or otherwise, are hereby excluded.

 

4.              Counterparts.

 

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5.              Costs and Expenses.

 

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6.              Amendments.

 

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.

 

7.              (a)          Governing Law.

 

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof.

 

(b)          Jurisdiction.

 

The terms of Section 13(b) of the 2002 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

 

CITIBANK, N.A.

SANDRIDGE ENERGY, INC.

 

      (Name of Remaining Party)

 

   (Name of Transferor)

 

 

 

 

 

 

 

 

By:

/s/ Victoria T. Sharp

 

By:

/s/ Matthew K. Grubb

 

Name:

Victoria T. Sharp

 

 

Name:

Matthew K. Grubb

 

Title:

Vice President, Citibank, N.A.

 

 

Title:

President and Chief Operating Officer

 

Date:

April 23, 2012

 

 

Date:

April 23, 2012

 

 

 

 

 

 

 

 

 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

   (Name of Transferee)

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

 

Name:

Michael J. Ulrich

 

 

 

Title:

Vice President

 

 

 

Date:

April 23, 2012

 

 

 

4

--------------------------------------------------------------------------------


 

ANNEX A-1

 

Confirmation
Reference No.

 

Period Covered

 

Transferred Volumes
(Bbls)

 

Volumes Remaining in
the Old Transaction
(Bbls)

 

11110347

 

4/1/2012-12/31/2012

 

229,247

 

115,190.5

 

11110351

 

1/1/2013-12/31/2013

 

223,059

 

306,191

 

 

5

--------------------------------------------------------------------------------


 

Annex A-2

 

Old Confirmations

 

[See attached]

 

6

--------------------------------------------------------------------------------